DETAILED ACTION
Status of Claims
	Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “chlorine ion” should be more appropriately written as “chloride ion”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “between these electrodes” should be more appropriately written as “between the insoluble anode and the cathode drum”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the usage of “:” is unnecessary.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (JP 2011-174146), in view of Sano et al. (US 2006/0210823), in view of Sheng et al. (CN 102965699) and in view of Shinozaki et al. (CN 104903495). 
Regarding claims 1-5, Sano discloses a method of producing an electrolytic copper foil (Solution), the method comprising:
Producing an electrolytic copper foil with a sulfuric acid-copper sulfate aqueous solution (Solution = forming an electrolytic copper foil by using as an electrolytic solution, a sulfuric acid-copper sulfate aqueous solution not containing a heavy metal other than a copper metal); 
Including an insoluble anode made of titanium coated with a platinum group element or an oxide thereof (Solution = using an insoluble anode having a surface of a substrate covered with at least one of a platinum group metal and/or oxide thereof);

Generating a direct current between the two electrodes (Solution = and passing a direct current between these electrodes), wherein 
The electrolyte includes a nonionic water-soluble polymer such as polyglycerin, acetylene glycol or hydroxyethyl cellulose included in an amount in a range of 5 to 40 mg/L and optionally provided in 10 ppm (page 5, Table 1 = additive (A) is a soluble type or dispersible type nonionic organic compound in an amount of 5 to 15 ppm; also applied to instant claim 3);
Including an active organic sulfur compound such as sodium 3-mercapto-1-propanesulfonate in an amount of 2.0 to 40 mg/L and optionally 5 or 10 ppm (page 5, Table 1 = additive (C) is a sulfonate salt of an active organic sulfur compound in an amount of 2 to 10 ppm; also applied to instant claim 4);
Including thiourea in an amount of 0.5 to 7.0 mg/L optionally in an amount including 3.0 ppm (page 5, Table 1 = additive (D) is a thiourea-based compound in an amount of 2.5 to 15 ppm; also applied to instant claim 5); and
Including chloride ions in an amount including 20-70 mg/L optionally 30-40 ppm (page 5, Table 1 = additive (E) is a chlorine ion in an amount of 5 to 30 ppm).  The additive (D) and the additive (A) are added such that a ratio (D)/(A) is 0.3 (3 ppm/10 ppm; as applied to instant claim 2).  
	Sano discloses the claimed invention as described above.  Sano does not disclose the additive A having a molecular weight of 200000 to 5000000.
	In the same field, Sano (‘823) discloses a method of producing electrolytic copper foil wherein hydroxyethyl cellulose is present with a molecular weight of 250000 to 1600000. Sano 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method with a soluble type nonionic organic compound such as hydroxyethyl cellulose with a molecular weight of 200000 to 5000000 because Sano teaches that hydroxyethyl cellulose may be present with a molecular weight of 250000 to 1600000 and such that when the molecular weight is lower than 250000 even when other additives are adjusted and a roughness of a matte side is not reduced [0019].  
	The combination of Sano (‘146) and Sano (‘823) does not disclose the electrolytic solution comprising a collagen peptide.  
	Sheng discloses a method of producing an ultra-thin electrolytic copper foil comprising a low molecular weight peptide which has an influence on the quality and physical properties including tensile strength and unit elongation of the ultra-thin electrolytic copper foil (page 3).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a peptide because Sheng teaches that a peptide is included as an additive in an electrolytic copper solution to improve the quality and physical properties including tensile strength and unit elongation of the ultra-thin electrolytic copper foil (page 3).  

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a collagen peptide because Shinozaki teaches in the same field of endeavor the inclusion of an organic additive such as a collagen peptide to produce the desired copper foil.  It would have been obvious to substitute the peptide of Sheng with the collagen peptide of Shinozaki for producing the same or similar predictable result.
Regarding claim 6, the phrase “the method is for obtaining…suppressed” does not positively recite a claimed method step.  The electrolytic copper foil of Sano (‘146) has a tensile strength of 500 MPa (abstract, Table 2).  Regarding a tensile strength measured after 48 hours, the combination of prior art teaches the same methods and materials claimed therefore a tensile strength after 48 hours would necessarily be present.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Regarding claim 7, the phrase “the method is for obtaining…suppressed” does not positively recite a claimed method step.  Regarding the claimed properties of the deposited foil (e.g. electrical conductivity, surface roughness, elongation percentage), the combination of prior 
Regarding claims 8 and 9, the use of the electrolytic copper foil does not further limit the claimed method of forming the electrolytic copper foil.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795